DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/19/2021, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, Claims 15, 18-19 drawn to compositions comprising polymers prepared by polymerizing a mixture of silane(s), tetra(C1-C4)alkyl orthosilicate(s); water; porogenic solvent(s), and C14-C20 fatty acids.  
Claims 15, 18-30, 32 and 34-38 are pending in this action.  Claims 16-17 and 31 have been cancelled.  Claims 1-14 and 33 have been cancelled previously.  Claims 15, 18, 20, 24-25, 28, 30, 32 have been amended.  New claims 35-38 have been added.  No new matter was added.  Claims 20-30, 32 and 34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 15, 18-19 and 35-38 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.  
The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
This application is a divisional of U.S. Application No. 14/655,395, filed June 25, 2015 and now abandoned, which is a 371 of PCT/EP2013/077790, filed December 20, 2013, which claims benefit of provisional U.S. Application No. 61/773,185, filed March 6 2013, and also claims benefit of foreign priority to FR 1262784, filed December 26, 2012 (in French).  

Information Disclosure Statement
The information disclosure statement, filed on 05/11/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 15, 18, 19, 35 are objected to because of the following informalities:  
It is suggested that in claim 15 the limitation “substituted by” should be corrected to “substituted with” for clarity.  Similar is applied to claim 35 and to withdrawn claims 20, 21, 30.
It is suggested that in claims 18 and/or 19 the phrase “is chosen from ... or mixture thereof” and/or “selected from ... or mixture thereof”  should be corrected to “selected from the group consisting of ... and mixture thereof” or as needed to clearly define alternatives that can be used in the claimed compositions and/or process.  Similar is applied to withdrawn claims 23, 29, 30, 34. 
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18-19 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present claims are directed to a composition comprising at least one molecular imprinted polymer (MIP) obtained by a polymerizing at least one silane having a structure as in formula (I); in the presence of tetraethoxysilane and/or tetramethoxysilane as a crosslinking agent; at least one C14-C20 fatty acid template; and a mixture of water and a porogenic solvent; and wherein said MIPs traps oleic acid when said composition is applied to a scalp.  
The written description requirement for a claimed genus (e.g., C14-C20 fatty acid templates) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP §2163.  
In the present case, only examples of using (i) (3-aminopropyl)triethoxysilane (APTES) as a silane; (ii) tetraethoxysilane (TEOS) as a crosslinking agent; (iii) oleic acid (C18H34O2) as a template and (iv) water-ethanol binary mixture as a solvent for preparing MIP that can be included into cosmetic compositions and trap oleic acid when said composition is applied to a scalp is provided.  To this point, it is noted that instant specification does not teach or even suggest how one can prepare MIPs by using different templates, e.g., smaller fatty acids such as myristic acid (C14H28O2), wherein said MIPs would have a “binding site” capable of binding/trapping larger fatty acids such as oleic acid (C18H34O2). 
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 15, 18-19 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,596,093.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  A cosmetic composition comprising at least one MIP prepared by polymerizing a mixture comprising (i) silane (e.g., aminopropyltriethoxysilane; aminoethyltriethoxysilane, 3-aminopropylmethyl-diethoxysilane); (ii) (C1-C4)alkyl orthosilicates as crosslinking agent (e.g., tetraethoxysilane, tetramethoxysilane); (iii) water;  (iv) porogenic solvent (THF, ethanol, acetonitrile, etc.); and (v) C14-C20 fatty acid.   

Claims 15, 18-19 and 35-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 14/655,386.  
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  A cosmetic composition comprising at least one MIP prepared by polymerizing a mixture comprising (i) silane (e.g., aminopropyltriethoxysilane; aminoethyltriethoxysilane, 3-aminopropylmethyl-diethoxysilane); (ii) (C1-C4)alkyl orthosilicates as crosslinking agent (e.g., tetraethoxysilane, tetramethoxysilane); (iii) water;  (iv) porogenic solvent (THF, ethanol, acetonitrile, etc.); and (v) C14-C20 fatty acid.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 08/19/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the 112-rejection to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
As stated previously (during the interview on 09/01/2021), applicant is advised to clarify the claim language and claimed limitations (e.g., a presence of a single OR multiple templates for the synthesis of MIPs trapping oleic acid) and clearly point out the novelty of the disclosed compositions to place the application in conditions for allowance.  Further, it is noted that withdrawn method claims need to be further clarified/amended with respect to the method steps and/or conditions as used for the synthesis of the claimed molecular imprinted polymers.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, applicant teaches cosmetic compositions comprising molecular imprinted polymers prepared by the method as instantly claimed and comprising specific cavities in the shape and size of a target molecule or “imprint” (also known as template), wherein said molecular imprinted polymers, when used in cosmetic compositions and applied to the hair and/or the scalp, allow trapping said target molecules (e.g., C14-C20 fatty acids) that are the known cause of the formation of dandruff.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615 

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615